Citation Nr: 1032310	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
disability compensation benefits was proper.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to July 
1999 and from April 2001 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 administrative action, in which the 
Pittsburgh, Pennsylvania RO (Pittsburgh RO) began withholding VA 
compensation benefits for the purpose of recoupment of separation 
pay as proposed in a May 23, 2007 notice letter. 

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.


FINDINGS OF FACT

1.  The Veteran received involuntary separation pay of $8,736.75, 
less federal taxes withheld of $2,184.19, for a net amount of 
$6,552.56.

2.  In a September 2006 letter, the Pittsburgh RO advised the 
Veteran that the law does not allow full payment of both 
separation pay and VA compensation benefits  and that his 
separation pay would be recouped through the withholding of VA 
compensation until the amount of separation pay was paid back.




CONCLUSION OF LAW

The recoupment of separation pay by withholding the Veteran's VA 
disability compensation was proper.  10 U.S.C.A. § 1174 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2005 rating decision issued by the VA RO in Salt 
Lake City, Utah (Salt Lake City RO), as part of the Benefits 
Delivery at Discharge (BDD) program, service connection was 
awarded for degenerative joint disease of the right ankle, for 
right shoulder impingement and status post slap tear, and for 
bilateral pes cavus, effective October 1, 2005.  Separate initial 
10 percent ratings were assigned for the right ankle and shoulder 
disabilities and an initial noncompensable rating was assigned 
for his bilateral foot disability.

In a letter dated September 26, 2006, the Pittsburgh RO advised 
the Veteran that VA was told that he received severance pay, that 
the law does not allow full payment of both separation pay and VA 
compensation benefits, and that his separation pay would be 
recouped through the withholding of VA compensation until the 
amount of separation pay was paid back.

In a June 2007 administrative action, the Veteran was advised 
that VA had begun withholding benefits for recoupment of 
separation pay as of June 1, 2007, as proposed in a letter of May 
23, 2007.

The recoupment of a veteran's separation pay from his VA 
disability compensation is required by Congress under 10 U.S.C.A. 
§ 1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason of 
his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he is 
entitled under the laws administered by VA, but there shall be 
deducted from that disability compensation an amount equal to the 
total amount of separation pay, severance pay, and readjustment 
pay received.

Where entitlement to disability compensation was established on 
or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for disability 
incurred in or aggravated by service prior to the date of the 
receipt of separation pay subject to recoupment of the separation 
pay.  Where payment of separation pay or special separation 
benefits under 10 U.S.C.A. § 1174 was made after September 30, 
1996, VA will recoup from disability compensation an amount equal 
to the total amount of separation pay or special separation 
benefits less the amount of federal income tax withheld from such 
pay.  38 C.F.R. § 3.700(a)(5)(i).

The record establishes that upon his discharge from his second 
period of service, the Veteran's DD Form 214 reflects receipt of 
involuntary separation pay in the amount of $8,269.88 and that 
the Defense Finance and Accounting Service (DFAS) later reported 
that the Veteran actually received a net amount of separation pay 
of $6,552.56 (that is, a gross amount of $8,736.75 less $2,184.19 
in taxes withheld). 

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in this 
case.  The recoupment of the Veteran's after tax separation pay 
in the amount of $6,552.56, received when he was discharged from 
service in 2005, by withholding in monthly allotments payments of 
disability compensation benefits, is required by law.  10 
U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent opinions 
of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2009).  As VA does not have any 
discretion in the recoupment of the separation pay, the Board 
finds that Veteran has failed to state a claim upon which relief 
may be granted, and that the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
claim must therefore be denied by operation of law.

Here, the Veteran testified that it was his understanding that 
his involuntary separation pay was awarded under the provisions 
of 10 U.S.C.A. § 1145 and that because he was not discharged due 
to a service-connected disability; therefore, his separation pay 
should not be recouped.  He also contended that Seattle, 
Washington RO personnel told him that he could receive both his 
severance pay and his VA disability compensation.

The Board agrees that the Veteran received separation pay, not 
disability severance pay, and is sympathetic to his argument.  
However, that distinction does not affect recoupment.  Here, he 
received his separation pay in October 2005, clearly after 
September 30, 1996.  Therefore, the law requires that VA will 
recoup an amount equal to the total amount of his separation pay, 
less federal taxes withheld.

While it is unfortunate that the Veteran may not have understood 
that his severance pay would be subject to recoupment, if he 
later was granted VA compensation benefits, and that the wording 
in Orders 118-0038 dated April 28, 2005-"under 10 U.S.C.A. § 
1145 soldier and dependents are eligible to transitional health 
care under 10 U.S.C.A. § 1145 until March 29, 2006"-did not 
refer to his severance pay but only referred to eligibility for 
transitional health care, the United States Court of Appeals for 
Veterans Claims (Court), citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 68 S. Ct. 1, 3 
(1947)).  The Board also has considered the Veteran's argument 
that he was misinformed about recoupment of severance pay by VA 
personnel.  Even if the Veteran was misinformed as he contends, 
the Board cannot grant his claim on that basis.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  The Board emphasizes that 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  See Morris, 1 Vet. App. at 265; Fed. Crop Ins. 
Corp., 68 S. Ct. at 3.  Accordingly, the appeal is denied. 

Where the law is determinative of the issue on appeal, there is 
no further evidence to be developed.  Accordingly, the Board 
finds that the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2010), are 
not applicable to this claim because the appeal turns on a matter 
of law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


ORDER

The recoupment of separation pay by withholding VA disability 
compensation benefits was proper.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


